Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x Index No.:

 

ELDIVINE ALLAH-EL and VALENTINE PEREZ,

Plaintiffs,
COMPLAINT
-against-
ACACIA NETWORK, INC., and CHARLENE
STRICKLAND, individually, Plaintiffs Demand A
Trial by Jury

Defendants.
x

 

Plaintiffs, by and through their attorneys, Phillips & Associates, PLLC, hereby complain of the

Defendants, upon information and belief, as follows:

NATURE OF THE CASE

1. Plaintiffs complain pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C.
§2000e et seq. (“Title VII”) and to remedy violations of the New York State Executive Law,
and the Administrative Code of the City of New York, based upon the supplemental
jurisdiction of this Court pursuant to Gibbs, 383 U.S. 715 (1966), and 28 U.S.C. $1367, seeking
damages to redress the injuries Plaintiffs have suffered as a result of being harassed and
discriminated against by their employer on the basis of their sex/gender, together with sexual

harassment, creating a hostile work environment, retaliation, and constructive discharge.

JURISDICTION AND VENUE
2. The Court has jurisdiction pursuant to 42 U.S.C. 2000¢e ef seqg., 28 U.S.C. §1331, §1343, and
supplemental jurisdiction thereto.

3. This action involves a Question of Federal Law.
10.

11.

12.

13.

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 2 of 16

Venue is proper in this district based upon the fact that a substantial part of the events or
omissions giving rise to the claim occurred within the Southern District of the State of New
York. 28 U.S.C. §1391(b).

On or about October 7, 2019, Plaintiffs filed charges of discrimination with the New York
State Division of Human Rights which were dual filed with the Equal Employment
Opportunity Commission (“EEOC”).

On or about August 25, 2020, Plaintiff ELDIVINE ALLAH-EL (hereinafter also referred to as
“ALLAH-EL”) received a Notice of Right to Sue Letter from the EEOC.

On or about August 27, 2020, Plaintiff VALENTINE PEREZ (hereinafter also referred to as
“PEREZ”) received a Notice of Right to Sue Letter from the EEOC.

This action is brought within ninety (90) days of said Notice of Right to Sue Letters.

PARTIES
Plaintiff ALLAH-EL is a male resident of the State of New York, County of Bronx.
Plaintiff PEREZ is a male resident of the State of New York, County of Kings.
At all times material, Defendant ACACIA NETWORK, INC. (hereinafter also referred to as
“ACACIA NETWORK”) was and is a domestic not-for-profit corporation duly incorporated
under the laws of the State of New York.
Defendant ACACIA NETWORK maintains a shelter called the Ruth Fernandez Family
Residence located at 760 Fox Street, Bronx, NY 10455 (“Ruth Fernandez location”).
At all times material, Defendant CHARLENE STRICKLAND (hereinafter also referred to as

“STRICKLAND”) was the “Manager” of the Ruth Fernandez location.
14.

15.

16.

17.

18,

19.

20.

21.

22.

23.

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 3 of 16

At all times material, Defendant STRICKLAND was Plaintiffs’ supervisor and/or had
supervisory authority over Plaintiffs.

Defendant ACACIA NETWORK and Defendant STRICKLAND are also collectively referred
to as “Defendants.”

At all times material, Plaintiffs were also members of the Special and Superior Officers
Benevolent Association (““SSOBA”), a labor union that represents security personnel.

At all times material, Plaintiffs were employees of Defendants.

MATERIAL FACTS
In or around Fall 2015, Plaintiff PEREZ began working for Defendant ACACIA NETWORK
as a “Security Officer” and was regularly scheduled to work 4:00 PM to 12:00 AM, Sunday
through Thursday.
On or about January 2, 2018, Plaintiff ALLAH-EL began working for Defendant ACACIA
NETWORK as a “Security Officer” and was regularly scheduled to work 12:00 AM to 8:00
AM, Thursday through Monday.
From the beginning of their employment, until the time of Defendant STRICKLAND’s hire,
both Plaintiffs performed their duties without issue.
However, in or around July 2019, Plaintiffs’ work environment dramatically changed when
Defendant STRICKLAND began working as the Manager of the Ruth Fernandez location.
Defendant STRICKLAND created a sexually hostile work environment at Defendant
ACACIA NETWORK and engaged in abusive discriminatory conduct toward Plaintiffs.
For instance, on or about August 24, 2019, at approximately 8:03 AM, Plaintiff ALLAH-EL

was relieved from his post and went to the men’s locker room to change out of his uniform.
24.

25.

26.

27.

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 4 of 16

As Plaintiff ALLAH-EL undressed, and was wearing only his undergarments, Defendant
STRICKLAND barged in to the men’s locker room and began screaming that he needed
to “punch out first and then change [his] clothes.” Horrified, Plaintiff ALLAH-EL replied,
“This is the men’s locker room. You can’t be in here. I feel uncomfortable with you in here
while I’m undressed.” Plaintiff ALLAH-EL told Defendant STRICKLAND to leave twice
because she refused to do so. Instead, Defendant STRICKLAND responded that she was
allowed to enter the locker room whenever she wanted because management’s property was
there. The incident was captured on Defendant ACACIA NETWORK’s video surveillance.
Feeling humiliated and violated, Plaintiff ALLAH-EL quickly got dressed and exited the men’s
locker room. Plaintiff ALLAH-EL was particularly distressed because he is a Muslim man
and Defendant STRICKLAND’s conduct violated his religious tenet of upholding modesty.
Later that day, Plaintiff ALLAH-EL reported Defendant STRICKLAND’s sexually harassing
conduct to SSOBA’s “Business Agent,” Matilda Garcia. Plaintiff ALLAH-EL specifically
stated that Defendant STRICKLAND entered the men’s locker room while he was undressed,
refused to leave even after he asked her to, and that he felt violated. Ms. Garcia responded via
text message, “[YJou are not the only one the delegate is also collecting statements from
your fellow members about her behavior towards them, your (sic) not the only one going
thru these experiences.”

Shortly thereafter, Ms. Garcia told Plaintiff ALLAH-EL that she had spoken with Defendant
ACACIA NETWORK’s “Program Director,” Mildred Martinez, about his complaint and that
Defendants would investigate.

Nevertheless, even after he complained about what he reasonably believed was sexually
28.

29.

30.

31.

32.

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 5 of 16

harassing conduct towards him, Plaintiff ALLAH-EL continued to be supervised by Defendant
STRICKLAND.

On or about September 5, 2019, Plaintiff ALLAH-EL attended a meeting with Defendant
ACACIA NETWORK’s “Human Resources Manager,” Erik Alicea, Ms. Martinez, SSOBA’s
“Vice President,” Frank Ayala, Ms. Garcia, Defendant STRICKLAND, and Plaintiff PEREZ.
During the meeting, Mr. Alicea claimed that the company could not take any remedial action
against Defendant STRICKLAND because there was no proof of the locker room incident.
However, during the meeting, Defendant STRICKLAND admitted that she entered the
men’s locker room while Plaintiff ALLAH-EL was changing under the pretext that one of
Defendants’ filing cabinets was in the locker room and she needed to access it at that moment.
Despite Defendant STRICKLAND’s admission, as well as Plaintiff ALLAH-EL’s explanation
that the incident should have been captured on the company’s video surveillance, Mr. Alicea
took no corrective action and adjourned the meeting until video footage could be reviewed.
Immediately thereafter, emboldened by the lack of remedial action by management, and in
order to further harass Plaintiff ALLAH-EL, Defendant STRICKLAND told him, “I can go in
the [men’s] locker room whenever I want.”

On or about September 27, 2019, Plaintiffs attended another meeting with Mr. Alicea and
Defendant STRICKLAND, along with coworkers and members of the union, to address
multiple complaints against Defendant STRICKLAND, including Plaintiff ALLAH-EL’s
sexual harassment complaint. During the meeting, to evade liability, Mr. Alicea falsely

claimed that video footage of the locker room incident between Defendant STRICKLAND and

 

' Plaintiff PEREZ attended the meeting in his capacity as Plaintiff ALLAH-EL’s union delegate.

5
33.

34.

35.

36.

37.

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 6 of 16

Plaintiff ALLAH-EL could not be produced because it was automatically deleted after one
week. Mr. Alicea told Plaintiff ALLAH-EL that the matter was a “he said, she said” and that
his claims of sexual harassment could not be corroborated.

Defendant ACACIA NETWORK deliberately concealed video footage of the sexual
harassment against Plaintiff ALLAH-EL.

At the conclusion of the meeting, fearing further harassment and retaliation, Plaintiff ALLAH-
EL resigned. Based on management’s request, Plaintiff ALLAH-EL agreed that his last day
of employment would be October 31, 2019.

Following Plaintiff ALLAH-EL’s sexual harassment complaints, Defendant STRICKLAND
began to retaliate against him by creating intolerable working conditions, including but not
limited to, violating his rights under SSOBA’s collective bargaining agreement (“CBA”),
engaging in unwarranted criticisms of his work performance, threatening him, and encouraging
him to engage in conduct that violated company protocol.

For example, on or about September 28, 2019, with only thirty minutes left in his shift, and in
violation of SSOBA’s CBA?, Defendant STRICKLAND told Plaintiff ALLAH-EL that he had
to stay and work an eight-hour overtime shift. Defendant STRICKLAND deliberately failed
to follow the CBA in retaliation for Plaintiff ALLAH-EL’s sexual harassment complaint.
Defendant STRICKLAND also repeatedly accused Plaintiff ALLAH-EL of failing to properly
conduct a complete patrol of the building because he did not go into the basement. However,
pursuant to an October 16, 2018 memorandum from Defendant ACACIA NETWORK’s

“Program Director,” James Baggett, “[e]ffective immediately, at no time unless authorized by

 

* The CBA requires at least two hours’ notice for overtime shifts, unless an emergency.

6
38.

39.

40.

4].

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 7 of 16

Program Director or Benjamin Aponte (Maintenance Supervisor), no Security personnel is
allowed to enter the basement area ... Failure to acknowledge and or adhered (sic) to this
directive can and will lead to further disciplinary action” Defendant STRICKLAND
purposefully directed Plaintiff ALLAH-EL to enter the basement in order to subject him
to discipline and/or termination.

As another example of Defendants’ retaliatory conduct, Defendant STRICKLAND routinely
changed Plaintiff ALLAH-EL’s scheduled security post to a less desirable one. Each time
Plaintiff ALLAH-EL objected, Defendant STRICKLAND came within inches of his face and
screamed, “I run stuff. You are going to do as I say” and/or “You don’t run shit here.”
Defendant STRICKLAND also repeatedly cursed at Plaintiff ALLAH-EL and threatened him.
The above are just some examples of Defendant STRICKLAND’s retaliatory conduct.

On or about September 30, 2019, more than one month after his original complaint of sexual
harassment, Defendant ACACIA NETWORK finally provided Plaintiff ALLAH-EL with a
New York State “Model Complaint Form for Reporting Sexual Harassment.”

That same evening, on or about September 30, 2019, at approximately 11:58 pm, Plaintiff
PEREZ concluded his shift and entered the men’s locker room to change out of his uniform.
As Plaintiff PEREZ changed, and while his pants were already removed, Defendant
STRICKLAND started to enter the men’s locker room to watch Plaintiff PEREZ
undress. Plaintiff PEREZ tried to push the door closed, so that Defendant
STRICKLAND could not see him in his underwear. Nevertheless, Defendant
STRICKLAND continued to push against the door, so that she could enter the men’s

locker room, and shouted that Plaintiff PEREZ had been “out of uniform” during his shift
42.

43.

44,

45.

46.

47.

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 8 of 16

because he wore white sneakers. Plaintiff PEREZ responded that he was forced to change into
his white sneakers because his work shoes had torn. Eventually, Defendant STRICKLAND
relented and stopped trying to enter the men’s locker room. The entire incident was captured
on Defendant ACACIA NETWORK’s video surveillance.

Defendant STRICKLAND tried to enter the men’s locker room as a means of sexually
harassing Plaintiff PEREZ and retaliating against’ him for his earlier involvement in Plaintiff
ALLAH-EL’s sexual harassment complaint to Defendants’ Human Resources.

Plaintiff PEREZ endured severe emotional distress and humiliation following the locker room
incident with Defendant STRICKLAND and was visibly shaking after he left work.
Immediately following his shift, Plaintiff PEREZ filed a police report with the New York City
Police Department’s 41* precinct, located at 1035 Longwood Avenue, Bronx, NY 10459.

On or about October 1, 2019, Plaintiff PEREZ called Ms. Martinez and complained about
Defendant STRICKLAND’s sexual harassment. Plaintiff PEREZ also informed Ms. Martinez
that he intended to pursue legal action, including filing a complaint with the New York State
Division of Human Rights, and pressing criminal charges.

On or about October 2, 2019, based on concerns that Plaintiff PEREZ planned to pursue legal
action, Defendant ACACIA NETWORK’s management admitted that it had “recovered” the
video footage of the locker room incident between Defendant STRICKLAND and Plaintiff
ALLAH-EL.

Defendant ACACIA NETWORK’s management also admitted to having video footage of the

 

3 Plaintiff Perez was the only individual from the September 5, 2019 meeting whom Defendant STRICKLAND
could discipline and/or retaliate against.
48.

49.

50.

51.

52.

53,

54.

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 9 of 16

locker room incident between Defendant STRICKLAND and Plaintiff PEREZ.

Following Plaintiff PEREZ’ sexual harassment complaint, and in an attempt to bribe him from
further escalating his complaint, Defendant STRICKLAND told Plaintiff PEREZ that she
planned on promoting him.

On or about October 7, 2019, Plaintiffs filed complaints with the New York State Division of
Human Rights.

On or about October 8, 2019, Defendant ACACIA NETWORK terminated Defendant
STRICKLAND. Defendant ACACIA NETWORK terminated Defendant STRICKLAND in
an attempt to evade liability rather than a genuine interest in protecting its staff from sexual
harassment. Indeed, Defendant ACACIA NETWORK took no remedial action following
Plaintiff ALLAH-EL’s sexual harassment complaint, causing Plaintiff PEREZ to endure the
same sexual harassment.

On or about October 25, 2019, Defendant STRICKLAND called Plaintiff ALLAH-EL on the
telephone, threatened him with physical violence because of his sexual harassment complaint,
and said, “Instead of talking shit to the people...tell them how you suck dick, you big butt
faggot, and when you go back to work, I’m gonna fuck you up.”

On or about October 27, 2019, fearing for his safety, Plaintiff ALLAH-EL filed a police report
against Defendant STRICKLAND and ended his employment with Defendant ACACIA
NETWORK, several days before his scheduled end date.

Defendants’ actions were intended to, and did, constructively discharge Plaintiff ALLAH-EL.

Defendants’ actions were intended to create a work environment that no reasonable person

would tolerate.
55.

56.

57.

58.

59.

60.

61.

62.

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 10 of 16

Defendants would not have harassed Plaintiffs but for their sex/gender.

Defendants would not have retaliated against Plaintiffs but for their opposition to Defendants’
unlawful employment practices.

As a result of Defendants’ discriminatory and intolerable treatment of Plaintiffs, they suffered
and continue to suffer severe emotional distress and physical ailments.

As a result of Defendants’ actions, Plaintiffs felt extremely humiliated, degraded, victimized,
embarrassed, and emotionally distressed.

As a result of the acts and conduct complained of herein, Plaintiffs have suffered and will
continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other
compensation which such employment entails, and Plaintiffs have also suffered future
pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other
non-pecuniary losses.

As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full
knowledge of the law, Plaintiffs demand Punitive Damages as against all Defendants, jointly

and severally.

AS A FIRST CAUSE OF ACTION
UNDER TITLE VII
DISCRIMINATION
(AS TO DEFENDANT ACACIA NETWORK ONLY)
Plaintiffs repeat, reiterate, and reallege each and every allegation made in the above paragraphs
of this Complaint as if more fully set forth herein at length.

This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil Rights

Act of 1964; 42 U.S.C. Section 2000e ef seqg., as amended, for relief based upon the unlawful

10
63.

64.

65.

66.

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 11 of 16

employment practices of the above-named Defendant. Plaintiffs complain of Defendant
ACACIA NETWORK’s violation of Title VII’s prohibition against discrimination in
employment based, in whole or in part, upon an employee’s sex/gender.
Defendant ACACIA NETWORK engaged in unlawful employment practices prohibited by 42
U.S.C. §2000¢ et seq., by discriminating against Plaintiffs because of their sex/gender.
AS A SECOND CAUSE OF ACTION
UNDER TITLE VII
RETALIATION
(AS TO DEFENDANT ACACIA NETWORK ONLY)

Plaintiffs repeat, reiterate, and reallege each and every allegation made in the above paragraphs
of this Complaint as if more fully set forth herein at length.
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that it
shall be an unlawful employment practice for an employer:

“(1) to ... discriminate against any of his employees ... because he has opposed

any practice made an unlawful employment practice by this subchapter, or because .

[s]he had made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.”
Defendant ACACIA NETWORK engaged in an unlawful employment practice prohibited by
42 U.S.C. §2000e et seqg., by discriminating against Plaintiffs with respect to the terms,

conditions, or privileges of employment because of their opposition to the unlawful

employment practices of Defendants.

11
67.

68.

69.

70.

71.

72.

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 12 of 16

AS A THIRD CAUSE OF ACTION
UNDER STATE LAW
DISCRIMINATION

Plaintiffs repeat, reiterate, and reallege each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.

Executive Law § 296 provides that “1. It shall be an unlawful discriminatory practice: “(a)
For an employer or licensing agency, because of an individual's . . . sex ... to refuse to hire
or employ or to bar or to discharge from employment such individual or to discriminate

against such individual in compensation or in terms, conditions or privileges of

employment.”

Defendants engaged in an unlawful discriminatory practice by discriminating against the
Plaintiffs because of their sex/gender, together with sexual harassment, creating a hostile
work environment, and constructive discharge.
Plaintiffs hereby make a claim against Defendants under all applicable paragraphs of
Executive Law Section 296.
AS A FOURTH CAUSE OF ACTION
UNDER STATE LAW
RETALIATION

Plaintiffs repeat, reiterate, and reallege each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.
New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory
practice:

“For any person engaged in any activity to which this section applies to retaliate

or discriminate against any person because [s]he has opposed any practices

forbidden under this article.”

12
73.

74,

75.

76,

77.

78.

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 13 of 16

Defendants engaged in an unlawful discriminatory practice by retaliating and otherwise
discriminating against the Plaintiffs because of Plaintiffs’ opposition to their employer’s

unlawful employment practices.

AS A FIFTH CAUSE OF ACTION
UNDER STATE LAW
AIDING AND ABETTING

Plaintiffs repeat, reiterate, and reallege each and every allegation made in the above

paragraphs of this Complaint as if more fully set forth herein at length.

New York State Executive Law §296(6) provides that it shall be an unlawful discriminatory

practice:

“For any person to aid, abet, incite compel or coerce the doing of any acts forbidden
under this article, or attempt to do so.”

Defendants engaged in an unlawful discriminatory practice in violation of New York State
Executive Law §296(6) by aiding, abetting, inciting, compelling, and coercing the

discriminatory conduct.

AS A SIXTH CAUSE OF ACTION
UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
DISCRIMINATION
Plaintiffs repeat, reiterate, and reallege each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.
The Administrative Code of City of New York § 8-107 [1] provides that “It shall be an
unlawful discriminatory practice: “(a) For an employer or an employee or agent thereof,

because of the actual or perceived ... gender ... of any person, to refuse to hire or employ or

to bar or to discharge from employment such person or to discriminate against such person

13
79,

80.

81.

82.

83.

84.

Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 14 of 16

in compensation or in terms, conditions or privileges of employment.”

Defendants engaged in an unlawful discriminatory practice in violation of New York City
Administrative Code Title 8, §8-107(1)(a) by creating and maintaining discriminatory working
conditions, and otherwise discriminating against the Plaintiffs because of their sex/gender,

together with sexual harassment, creating a hostile work environment, and constructive

discharge.

AS A SEVENTH CAUSE OF ACTION
UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
RETALIATION
Plaintiffs repeat, reiterate, and reallege each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.
The New York City Administrative Code Title 8-107(7) provides that:
“Tt shall be unlawful discriminatory practice for any person engaged in any activity
to which this chapter applies to retaliate or discriminate in any manner against any
person because such person has (i) opposed any practice forbidden under this
chapter, (ii) filed a complaint, testified or assisted in any proceeding under this
chapter, (iii) commenced a civil action alleging the commission of an act which
would be an unlawful discriminatory practice under this chapter...”

Defendants engaged in unlawful employment practices by retaliating, and otherwise

discriminating against Plaintiffs.

AS AN EIGHTH CAUSE OF ACTION
UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
AIDING & ABETTING
Plaintiffs repeat, reiterate, and reallege each and every allegation made in the above paragraphs

of this Complaint as if more fully set forth herein at length.

The New York City Administrative Code Title 8-107(6) provides that it shall be an unlawful

14
Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 15 of 16

discriminatory practice, “For any person to aid, abet, incite, compel or coerce the doing of any

acts forbidden under this chapter, or attempt to do so.”

85. Defendants engaged in an unlawful discriminatory practice by aiding, abetting, inciting,

compelling, and coercing the discriminatory conduct.

WHEREFORE, Plaintiffs respectfully request a judgment against the Defendants:

A.

Declaring that the Defendants engaged in unlawful employment practices prohibited by Title
VII, the New York Executive Law, the Administrative Code of the City of New York; and that
the Defendants harassed and discriminated against Plaintiffs on the basis of their sex/gender,
together with sexual harassment, creating a hostile work environment, retaliation, and
constructive discharge;

Declaring that Defendants intentionally caused Plaintiffs emotional distress.

Awarding damages to the Plaintiffs for any lost wages and benefits, past and future, back pay
and front pay, resulting from Defendants’ unlawful employment practices;

Awarding Plaintiffs compensatory damages for mental, emotional and physical injury, distress,
pain and suffering and injury to reputation in an amount in excess of the jurisdiction of all lower
courts;

Awarding Plaintiffs Punitive Damages;

Awarding Plaintiffs attorney’s fees, costs, and expenses incurred in the prosecution of the
action;

Awarding Plaintiffs such other and further relief as the Court may deem equitable, just, and

proper to remedy the Defendants’ unlawful employment practices.

15
Case 1:20-cv-08199 Document1 Filed 10/02/20 Page 16 of 16

JURY DEMAND

Plaintiffs request a jury trial on all issues to be tried.

WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, in
an amount to be determined at the time of trial plus interest, punitive damages, attorneys’ fees,

costs, and disbursements of action; and for such other relief as the Court deems just and proper.

Dated: October 2, 2020
New York, New York

Phillips & Associates, PLLC
Attorneys for Plaintiffs

UN) firsc im Esq.
45 Broaden Suite 430
New York, NY 10006

(212) 248-7431

16
